DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All information disclosure statements were submitted prior to the first action and are incompliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, they have been considered. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a listing of the closest prior art:
Kilari (US 2013/0326170) teaches reordering chunks of compressed data based on their comparative sizes while writing to a backing store (e.g. disk), which is comparable to reordering compressed chunks of data to tape.  Dye fails to teach using previous compression rates of file with a given set of attributes stored on the backing store (tape/disk) to estimate current compression rates of files with those attributes to reorder the data. Therefore Dye fails to teach “determining, by a host, predicted compression rates of first files that are to be saved to a first tape, based on a relationship between compression rates and file attributes of second files that have been saved on a second tape, wherein the predicted compression rates are expected to be achieved by compression on a tape drive hosting the first tape; reordering, by the host, a sequence of the first files stored in host cache storage, to generate a new sequence of transferring the first files from the host cache storage to the tape drive hosting the first tape, based on the predicted compression rates of the first files” as a whole.  

Dye (US 6,879,266) teaches reordering compressed blocks to place the most likely to be accessed compressed blocks at the beginning of a data stream to improve performance based on temporal locality.  Dye does not teach reordering based on compression size so it cannot teach Kilari (US 2013/0326170) teaches reordering chunks of compressed data based on their comparative sizes while writing to a backing store (e.g. disk), which is comparable to reordering compressed chunks of data to tape.  Dye fails to teach using previous compression rates of file with a given set of attributes stored on the backing store (tape/disk) to estimate current compression rates of files with those attributes to reorder the data. Therefore Dye fails to teach “determining, by a host, predicted compression rates of first files that are to be saved to a first tape, based on a relationship between compression rates and file attributes of second files that have been saved on a second tape, wherein the predicted compression rates are expected to be achieved by compression on a tape drive hosting the first tape; reordering, by the host, a sequence of the first files stored in host cache storage, to generate a new sequence of transferring the first files from the host cache storage to the tape drive hosting the first tape, based on the predicted compression rates of the first files” as a whole.  

Trout (US 6,301,394) teaches reordering data to improve compressibility.  The references fails to teach using the size of compressed files to reorder those files and therefore cannot teach “determining, by a host, predicted compression rates of first files that are to be saved to a first tape, based on a relationship between compression rates and file attributes of second files that have been saved on a second tape, wherein the predicted compression rates are expected to be achieved by compression on a tape drive hosting the first tape; reordering, by the host, a sequence of the first files stored in host cache storage, to generate a new sequence of transferring the first files from the host cache storage to the tape drive hosting the first tape, based on the predicted compression rates of the first files” as a whole.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139